VICKERY, J.
1. 261. COMMON LAW MARRIAGE — 615. Husband & Wifei — 413. Divorce & Alimony.
Where parties lived together in illicit relationship before plaintiff procured divorce from her husband, it is presumed that their living together thereafter continued to be illicit, and such cohabitation shows no relation on which a common-law marriage contract may be predicated, especially in view of evidence showing their dealings with their individual property as though they were unmarried.
2. 261. COMMON LAW MARRIAGE.
To constitute a “common-law marriage” there must at some time have been an agreement, either express or implied, that parties would live together as husband and wife, which agreement must be followed by cohabitation.
(Sullivan, PJ., and Levine, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.